HAZEL, District Judge.
The single question presented is whether the importation of old iron chains is specifically included in paragraph 122 of the tariff act of 1897 (Act July 24, 1897, c. 11, § 2, Free List, par. 588, 30 Stat. 198 [U. S. Comp. St. 1901, p. 1684]), which provides for the payment of duty upon “wrought and cast scrap iron, * * * but nothing shall be deemed scrap iron or scrap steel except waste or refuse iron or steel fit only to be remanufactured.” The petitioners claim that the articles are entitled to free entry, under paragraph 588, as “junk, old.” As applied to the merchandise in controversy, paragraph 122 is thought to be more specific, and the collector rightly assessed the same thereunder. The Board of General Appraisers, in a careful and exhaustive decision, overruled the protest, and, replying to the arguments of the importers, cited precedents which justified the decision that Congress intended that old iron chains should be comprehended within the bi'oad scope of paragraph 122, and therefore are not junk.
I concur in the reasoning upon which the decision is based, and it therefore follows that the decision of the Board must be affirmed.